This controversy without action, between certain                (568) officers of the county of Duplin, is raised for the purpose of invoking the exercise of what is called in Hoke v. Henderson, 15 N.C. 1, "The gravest duty of a judge," a decision upon the constitutionality of an act of the General Assembly.
It is well understood that this duty which sometimes devolves upon the courts, not by reason of any superiority in the judicial to the legislative department of the State, but of necessity, when the powers of the people in their Constitution and those reposed in their Legislature are brought in conflict, is to be exercised only as the last resort and when forced upon the court.
The board of education claims the fund in the sheriff's hands arising from the collection of school tax; there is no other claimant of this fund; the law, section 2563 of The Code, expressly requires the sheriff to pay it over to the board of education of the county, under heavy penalties for a failure so to do. These are the words of the statute:
"And on failure so to do (the sheriff) shall be guilty of a misdemeanor, and fined not less than $200 and be liable to an action on his official bond for his default in such sum as will fully cover such default, said action to be brought to the next ensuing term of the Superior Court, and upon the relation of the county board of education for and in behalf of the State."
It will be seen that the mode of procedure in case of failure of the sheriff to pay over the fund as required is prescribed in the statute.
The sheriff, however, at the suggestion of the county commissioners, doubts the constitutionality of the act aforesaid, and is advised that "the State School Fund" should be paid to the public treasurer, and, therefore, refuses to pay it according to the direction of the act.
If the public treasurer were demanding payment of the sheriff   (569) it might be that the advice of the court could be required and the question presented in such manner that the court would feel bound to advise the sheriff, in a proper proceeding, all parties interested being before it, as to the disposition of the fund.
But in this case, where there is no controversy between claimants of money in the sheriff's hands, and the proceeding is instituted, as it evidently is, for the sole purpose of obtaining the opinion of the Court upon a most important question, the effect of which opinion, if given in favor of the contention of the sheriff, might be to disorder for the time being the whole administration of the common school system of the State, we cannot hesitate to decline to entertain the controversy.
We may refer to what was recently said by the Court in the case ofGilmer v. Holton, 98 N.C. 26, where the clerk of the Superior Court refused to administer the oath of office to a justice of the peace appointed *Page 406 
by the Governor under the act of Assembly, because in the opinion of the clerk the act was unconstitutional: "It is a proper occasion for us to remark that if every subordinate officer in the machinery of the State government is to assume an act of the Legislature to be in violation of the Constitution and refuse to act under it, it might greatly obstruct its operation and lead to most mischievous consequences. This is only permissible, if at all, in cases of plain and palpable violation of the Constitution, or where irreparable harm will follow the action."
AFFIRMED.
Cited: Wilson v. Jordan, 124 N.C. 709; Greene v. Owen, 125 N.C. 215;Campbell v. Cronly, 150 N.C. 472; Kistler v. R. R., 164 N.C. 366; S.c., 170 N.C. 667.
(570)